United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grantville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0400
Issued: April 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 29, 2015 appellant filed a timely appeal from a July 7, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the last merit decision dated June 18, 2014, and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On April 22, 2014 appellant, then a 51-year-old letter carrier and clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed degenerative disc disease as
1

5 U.S.C. § 8101 et seq.

a result of performing her carrier duties. She became aware of her condition and realized that it
was causally related to her employment on December 15, 2003. Appellant did not stop work.
By letter dated May 2, 2014, OWCP advised appellant of the type of factual and medical
evidence needed to establish her claim and requested that she submit such evidence, particularly
requesting that she submit a physician’s reasoned opinion addressing the relationship of her
claimed condition and specific employment factors.
Appellant was treated by Dr. James G. Lindley, a Board-certified neurosurgeon, on
November 5, 2013, for an injury sustained in 2003. Dr. Lindley reported low back pain, left leg
pain, and paresthesia. He noted a recent magnetic resonance imaging (MRI) scan revealed
degenerative discs at L4-5 and L5-S1, a disc bulge at L4-5, and lumbar sacral radiculitis.
Dr. Lindley noted that appellant could not perform the letter carrier position due to the extensive
walking and carrying mail required and recommended appellant work a light-duty position such
as a window clerk.
In a decision dated June 18, 2014, OWCP denied appellant’s claim as the medical
evidence did not support that she had a medical condition causally related to the accepted factors
of her employment.
In an appeal form dated June 15, 2015, and received on June 23, 2015, appellant
requested reconsideration. She submitted a statement dated June 15, 2015 and asserted that she
submitted sufficient medical evidence including reports from Dr. Lindley and another MRI scan
report which support that her condition was causally related to carrying mail. Appellant
indicated that Dr. Lindley recommended she be given a light-duty window position that she
could perform for eight hours a day. She indicated that Dr. Lindley has provided OWCP all the
necessary paperwork to establish that her condition is causally related to carrying mail and he
would not continue to submit additional reports. Appellant requested that OWCP review the
medical evidence from Dr. Lindley, which supported that carrying mail caused her injury, and
approve her claim.
By decision dated July 7, 2015, OWCP denied appellant’s request for reconsideration as
it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.2 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of the
OWCP decision for which review is sought.3 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.4
2

5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

3

20 C.F.R. § 10.607(a).

4

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

2

OWCP may not deny a reconsideration request solely because it was untimely filed.
When a claimant’s application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether it establishes clear evidence of error. If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.5
To establish clear evidence of error, a claimant must submit evidence that is relevant to
the issue that was decided by OWCP,6 is positive, precise, and explicit, and manifests on its face
that OWCP committed an error.7 The evidence must not only be of sufficient probative value to
create a conflict in medical opinion or establish a clear procedural error, but must also shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to establish clear evidence of error. It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has established clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.8
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. As noted, an application for reconsideration must be received within one
year of the date of OWCP’s decision for which review is sought.9 As appellant’s request for
reconsideration was not received by OWCP until June 23, 2015, more than one year after
issuance of the last merit decision by OWCP on June 18, 2014, it was untimely. Consequently,
she must establish clear evidence of error by OWCP denying her claim for compensation.
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In a reconsideration request, received on June 23, 2015, she disagreed with OWCP’s
decision denying her claim for compensation. Appellant asserted that she had submitted
sufficient medical evidence, including reports from Dr. Lindley and new MRI scan reports,
which supported that her condition was causally related to carrying mail. She noted that
Dr. Lindley had recommended she be given a light-duty window position that she could perform
for eight hours a day. Appellant stated that Dr. Lindley had provided OWCP all the necessary
paperwork to establish that her condition is causally related to carrying mail. She requested
OWCP to review the evidence from Dr. Lindley and approve her claim. The Board notes that
while appellant addressed her disagreement with OWCP’s decision denying her claim for an
5

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (the term “clear evidence of
error” is intended to represent a difficult standard).
6

Dean D. Beets, 43 ECAB 1153 (1992).

7

Leona N. Travis, 43 ECAB 227 (1991).

8

J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued September 2, 2010).

9

20 C.F.R. § 10.607(a).

3

occupational disease, her general allegations do not establish clear evidence of error as it does
not raise a substantial question as to the correctness of OWCP’s most recent merit decision
which denied appellant’s claim for an occupational disease.
The Board notes that the underlying issue is medical in nature and that on reconsideration
appellant did not submit additional medical evidence. The Board notes that clear evidence of
error is intended to represent a difficult standard. The submission of a detailed well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in
medical opinion requiring further development, is still not sufficient to establish clear evidence
of error.10
Therefore OWCP properly found that appellant’s undated statement received on June 23,
2015 did not establish clear evidence of error. It properly denied appellant’s reconsideration
request.
On appeal, appellant asserts that she should not have filed a new Form CA-2, rather her
injury should have been accepted under claim number xxxxxx955.11 She indicates that because
OWCP would not approve any further doctors’ appointments she has had to use her own health
insurance. Appellant further asserts that she timely sent in all document and appeals. However,
as noted, the Board does not have jurisdiction over the merits of the claim. Appellant has not
presented evidence or argument that raises a substantial question as to the correctness of
OWCP’s decision for which review is sought.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not establish clear evidence of error.

10

D.G., 59 ECAB 455 (2008).

11

Claim number xxxxxx955 is not before the Board on the present appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

